ADDENDUM

              PLAINTIFF’S FIRST SET OF INTERROGATORIES, REVISED

1.    Describe in full and not in a summary manner the facts and basis upon which Defendant
      relies for each and every denial which Defendant asserts in its Answer to Plaintiff’s
      Complaint, including, but not limited to, its assertion that the restaurant named Café Asia
      is legally named as 1720 Eye Street Hospitality, LLC; identify who participated in
      responding to this complaint.

2.    Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory No. 1 pursuant to the Request for Production of Documents served
      herewith.

3.    Describe in full, and not in a summary manner, the facts and basis upon which Defendant
      relies for any asserted affirmative defenses.

4.    Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory No. 3 pursuant to the Request for Production of Documents served
      herewith.

5.    List and describe every communication which occurred between or among anyone
      (including but not limited to communications between or among any employee,
      managers, and customers of Café Asia or any other person) which is related to any
      allegation in Plaintiff’s Complaint or Defendant’s Answer.

6.    Include in your description an identification of the people who had the communication,
      the date and place of each communication, and the substance of the communication.
      Please note the definition of “communication” and “identify” which has been provided in
      the Definition section above.

7.    Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory Nos. 5 & 6 pursuant to the Request for Production of Documents served
      herewith.

8.    Identify any person any [sic] who claims to have viewed any audio or visual images
      presented by Andrei Smith.

9.    Describe the nature of those images.

10.   State whether each person identified in Interrogatory No. 8 had any sexual contact with
      Andrei Smith, including grabbing his crotch, buttocks, and nipples.

11.   Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory Nos. 8-10 pursuant to the Request for Production of Documents served
      herewith.

12.   List and describe with particularity and in detail, all of Plaintiff’s job duties and
      responsibilities for Defendant.

13.   Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory No. 12 pursuant to the Request for Production of Documents served
      herewith.

14.   If you contend that Mr. Smith’s job duties included the preparation of food, please
      identify any training Mr. Smith received.

15.   Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory No. 14 pursuant to the Request for Production of Documents served
      herewith.

16.   Describe Mr. Smith’s job performance (both positive and negative) during his tenure with
      Café Asia, including in your response a description of the specific procedures used to
      evaluate Mr. Smith’s performance; an identification of all factors on which Mr. Smith
      was evaluated; an identification of the individual(s) who evaluated Mr. Smith’s
      performance; and the role each such individual played.

17.   Identify any disciplinary action taken, and any pay increase or decrease.

18.   Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory Nos. 16 & 17 pursuant to the Request for Production of Documents served
      herewith.

19.   List and describe fully any and all complaints, grievances, or charges, whether formal or
      informal, related to discrimination, disparate treatment, or harrassment on the basis of
      gender, sex, race, color, national origin, sexual orientation, disability, or religion or
      retaliation for filing any such complaint, internal grievance, or charge, filed or discussed
      at any time against Café Asia as a result of some employee of or occurrence at the
      location at which Mr. Smith worked, or any employee or former employee of such,
      identify the person who is the subject of the complaint, grievance, or charge, and describe
      the disposition thereof. Information provided pursuant to this Interrogatory should
      include, but are not limited to, information related to those complaints, grievances, or
      charges filed or discussed with or received from:

      i.      Defendant’s internal Office of Personnel, office of Equal Employment
              Opportunity, or any other office within Defendant;

      ii.     any of Defendant’s employees;


                                                 2
      iii.    any state or federal human rights organization, such as the Montgomery County
              Office of Human Rights;

      iv.     the Equal Employment Opportunity Commission;

      v.      any union representing such employees;

      vi.     any State court; or

      vii.    any federal court.

20.   Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory No. 19 pursuant to the Request for Production of Documents served
      herewith.

21.   Describe in specific detail any knowledge that you, any of the agents, servants and/or
      employee of Café Asia or any other individual may have regarding the events which
      occurred during the period of time from November 2005 until September 2006, at Café
      Asia located in Washington, D.C., which in any way involve, affect, relate to the Plaintiff,
      the Plaintiff’s employment with Defendant, including, but not limited to any events
      captured by video taken by Mr. Ramos or Mr. Bakar.

22.   Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory No. 21 pursuant to the Request for Production of Documents served
      herewith.

23.   List and describe any and all investigations and/or inquiries conducted by you or any
      agent, servant and/or employee of Café Asia with regard to Plaintiff, the incidents
      referred to in Plaintiff’s complaint in this matter, Plaintiff’s complaint(s) related to his
      employment.

24.   List and describe any and all investigations and/or inquiries conducted by you or any
      agent, servant and/or employee of Café Asia with regard to Plaintiff’s complaints related
      to his supervisor and/or co-workers.

25.   Identify all documents on which Defendant relies in support of its response(s) to
      Interrogatory Nos. 23 & 24 pursuant to the Request for Production of Documents served
      herewith.




                                                 3